The motion court improperly granted defendant summary judgment dismissing plaintiff’s claims for damages from the interruption or loss of business. Triable issues exist as to whether defendant performed any work on the premises. Furthermore, there are triable issues as to whether, if the landlord did perform work, such work was diligently prosecuted, and that the work necessitated the scaffolding.
Plaintiff was entitled to summary judgment on its claim that between August 2008 and August 2010, defendant violated the lease provision requiring that any scaffolding not obstruct the signage for plaintiffs restaurant. The record shows that during the relevant time period the scaffolding obstructed the view of the subject signage and the testimony of the building owner failed to address the specific lease requirement that scaffolding not block the signage. Concur — Tom, J.E, Catterson, DeGrasse, Richter and Manzanet-Daniels, JJ.